Title: To George Washington from Christopher Leffingwell, 17 February 1776
From: Leffingwell, Christopher
To: Washington, George

 

Sir
Norwich [Conn.] 17th Feby 1776

I wrote your Excellency the 11th present ⅌ Cap. Cochran informing of the Arival of a quantity of Shells & Shott from N. York—which have Brot from N. London to this Town (all Except about Two Load of Shott & hand Granadoes) have forwarded Ten Load from hence Containing (viz.)

               
                  95
                  Shells of
                  13
                  
                     
                        
                           Inch 
                           Wt
                        
                     
                  
                  173
                  Ea.
               
               
                  65
                  Do
                  10
                  inch
                  90
                  
               
               
                  1
                  Shott
                  
                  
                  12
                  
               
               
                  333
                  Shells
                  
                  
                  8
                  
               
               
                  
                  Shall forward the Shells first & as fast as possible. There Remains here
               
               
                  48
                  Shells of
                  13
                  Inch
                  
                  
               
               
                  6
                  Do
                  10
                  Inch
                  
                  
               
               
                  516
                  Shott
                  24
                  w. Ea.
                  
                  
               
               
                  580
                  Do
                  18
                  w. Ea.
                  
                  
               
            
have ordered The Carters to Call at Doctr Ames Tavern in Dedham for your Excellencys directions where to deliver them & to whoom.
if I knew where & to whoom they were to be Delivered might possibly order them Carried a Different Road. I am with the higest Esteem Your Excellencys Mt Obed. Hble svt

Christr Leffingwell

